Willson, Judge.
It is substantially charged in the indictment that the defendant committed the offense of slander by stating that Miss Mattie Gowan, an unmarried female, was a whore. On the trial the defendant proposed to prove by three witnesses that they knew that Miss Mattie Gowan and one John Copeland, in January, 1884, had illicit carnal intercourse with each other, and that said witnesses had informed the defendant of their knowledge of said fact, prior to the time that he made the alleged imputation that she was a whore. This proposed evidence was, upon objection made thereto by the State, rejected; to which ruling of the court the defendant excepted.
In Wagner v. State, 17 Texas Ct. App., 554, the precise question presented above was discussed and determined. It was held in that case that ‘‘ every act of unlawful commerce would tend to establish the charge (that the female was a whore), and consequently would be legitimate and admissible evidence.” We think the proposed evidence was relevant, and that it was material error to reject it.
It is true that this rejected evidence would not of itself establish the truth of the imputation that the female was a whore. But it tended in that direction, and should have been allowed to go before the jury to be considered by them in connection with all the other evidence in the case.
Furthermore, we think it was admissible upon the issue of the *17intent of the defendant in uttering the imputation. To constitute this offense the slander must be either malicious or wanton. In the language of this court in the case of McMahan v. The State, 13 Texas Ct. App., 220: “ The evidence, therefore, became important in determining the intent of the defendant in uttering the alleged slander, and whether he did so maliciously or wantonly, or whether he did so having good reason to believe it was true.”
Because, in our opinion, the court erred in rejecting the evidence offered by the defendant, the judgment is reversed and the cause is remanded.

Reversed and rema/nded.

[Opinion delivered October 14, 1885.]